DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 6-10, filed 12/21/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Pellegrini and JMS.
Applicant states (pp. 6) that Baniak does not teach extracting profiles based on a predetermined profile extraction schedule. These limitations are taught by Pellegrini instead.
Applicant further states (pp. 8) that the cited references do not teach converting the extracted profiles into DSL files. These limitations are again taught by Pellegrini.
Applicant further states (pp. 9) that the cited references do not teach copying datastore file into a distribute file system. Pellegrini teaches loading extracted and transformed profile data into target databases, while Baniak teaches storing profile data from Pellegrini as files [0078] in the server memory [0054] of a UNIX-based client-server system (i.e., distributed file system) [0076].
	In summary, Baniak combined with Pellegrini teaches the argued limitations of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baniak et al. US patent application 2013/0279676 [herein “Baniak], in view of Pellegrini et al. US patent application 2009/0177671 [herein “Pellegrini”], and further in view of Haase. Java Message Service API Tutorial, Chapters 1-2. Sun Microsystems, Inc. 2002, pp. 1-20 [herein “JMS”].
Claim 1 recites “A computer-implemented method comprising: extracting at least one profile database file from a profile storage repository based on a predetermined extraction schedule, wherein the at least one database file is associated with at least one client profile in a containerized service model, and wherein the extracting includes converting the at least one extracted profile database file into a domain specific language (DSL) file readable by an application cluster;”
Baniak does not disclose this limitation; however, Pellegrini teaches tools for the development and operation of ETL (Extract-Transform-Load) systems, where data (i.e., client profile) are extracted from various source systems (i.e., profile storage repository) with varying structures and formats, and transformed (i.e., converted) into a target form (i.e., DSL format) to be loaded (i.e., read and stored) into target databases (Pellegrini: Pellegrini: [0045]).
Baniak and Pellegrini do not disclose the limitation on containerization; however, JMS teaches a Java API that supports either point-to-point or publish/subscribe approach to messaging (JMS: sec. 2.2, para. 1), running in the J2EE platform’s EJB container architecture (i.e., application cluster) (JMS: sec. 1.4, para. 4).
Claim 1 further recites “storing the DSL file in a DSL storage repository along with DSL metadata related to the DSL file;”
Baniak does not disclose this limitation; however, Pellegrini loads transformed data (i.e., DSL file) into target databases (i.e., DSL storage repository) (Pellegrini: [0005]). Metadata tables (i.e., files) are used to describe relationships between the data and associated processing jobs (Pellegrini: Abstract).
Claim 1 further recites “creating at least one in-memory datastore file and respective datastore file metadata based on the DSL file and the DSL metadata; storing the at least one in-memory datastore file in an in-memory datastore; invoking an application programming interface (API) to copy the at least one in-memory datastore file onto a distributed file system (DFS) to create an in-memory datastore file copy and to add the datastore file metadata to a configuration repository associated with the DFS;”
Baniak teaches a profile management system that stores profile data in authorized phone numbers table and access codes table (i.e., configuration repository) [0079], and as files [0078] in the server memory [0054] of a UNIX-based client-server Baniak keeps (i.e., stores) a duplicate copy of profile data (i.e., in-memory datastore file) at the SMS server to facilitate profile update [0074].
Claim 1 further recites “updating the in-memory datastore file copy with one or more profile changes to be made to the at least one client profile; upon creating the in-memory datastore file copy, invoking a config updater process to generate configuration information and to update a local configuration storage repository to reflect the one or more profile changes;”
Baniak stores profile data in authorized phone numbers table and access codes table (i.e., configuration repository) [0079], but does not disclose this limitation; however, Pellegrini initiates an ETL process based on schedule, event or change data capture notice (i.e., change in client profile) (Pellegrini: [0045]). Profile changes in source systems are extracted, transformed, and loaded (i.e., config updated) into target databases (Pellegrini: [0003]-[0004]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak and Pellegrini. One having ordinary skill in the art would have found motivation to utilize Pellegrini’s ETL process to integrate Baniak’s profile management system seamlessly with disparate source systems where profiles are originally created.

Baniak does not disclose this limitation; however, JMS teaches a Java API that supports either point-to-point or publish/subscribe (i.e., broadcast) approach to messaging (JMS: sec. 2.2, para. 1), running in the J2EE platform’s EJB container architecture (i.e., containerization software platform cluster) (JMS: sec. 1.4, para. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak and JMS. One having ordinary skill in the art would have found motivation to implement Baniak’s profile management system using the industry standard Java Messaging API in J2EE platform’s EJB container architecture.
Claim 1 further recites “reading, by the at least one service instance, the datastore file metadata associated with the updated in-memory datastore file copy; based on the datastore file metadata, loading, by the at least one service instance, the updated in-memory datastore file copy from the DFS; and”.
Baniak’s user selects a desired profile by highlighting and updates it by pressing edit button [0079]. The status of a profile can be PENDING, meaning that the profile file has been created (i.e., loaded) with changes in it, but those changes have not yet become effective [0078].
Claim 1 further recites “activating, by the at least one service instance, the at least one updated in-memory datastore file copy so as to reflect the one or more profile 
In Baniak, pressing the edit button creates a pending version of a profile, which is submitted to the SMS server when editing is complete [0083], and is made effective (i.e., activated) immediately or at a selected effective date (i.e., activation timing) [0078].

Claim 2 recites “The method of claim 1 wherein the in-memory datastore is a general binary repository.”
Baniak stores profile data as files [0078] in the server memory [0054] of a UNIX-based client-server system [0076]. The SMS server keeps (i.e., stores) a duplicate copy of profile data in ISCP (i.e., in-memory datastore) to facilitate update [0074].

Claim 3 recites “The method of claim 1 further comprising mapping the datastore file metadata to the in-memory datastore file.”
Baniak teaches claim 1, where profile data are stored as files [0078] on the server [0054], and a duplicate copy of profile data (i.e., in-memory datastore file) is stored at the SMS server to facilitate profile update [0074].
Baniak does not disclose this claim; however, Pellegrini uses metadata tables (i.e., file metadata) to describe relationships between data (i.e., datastore file) and associated processing jobs (Pellegrini: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak and Pellegrini. One having ordinary skill in the art would have found motivation to store Pellegrini’s file metadata with Baniak’s corresponding files to facilitate access.

Claim 4 recites “The method of claim 1, wherein the at least one profile database file includes metadata files.”
Baniak teaches claim 1, where profile data are stored as files [0078] on the server [0054], and a duplicate copy of profile data (i.e., in-memory datastore file) is stored at the SMS server to facilitate profile update [0074].
Baniak does not disclose this claim; however, Pellegrini uses metadata tables (i.e., metadata files) to describe relationships between data (i.e., database file) and associated processing jobs (Pellegrini: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak and Pellegrini. One having ordinary skill in the art would have found motivation to store Pellegrini’s file metadata with Baniak’s corresponding files to facilitate access.

Claim 5 recites “The method of claim 1, wherein the at least one profile database file includes domain specific language (DSL) files and metadata files.”
Baniak teaches claim 1, but does not disclose this claim; however, Pellegrini teaches ETL tools, where data are extracted from various source systems, and transformed into a target form (i.e., DSL file) to be loaded into target databases (Pellegrini: [0003]-[0004]). Metadata tables (i.e., metadata files) are used to describe relationships between data and associated processing jobs (Pellegrini: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak and Pellegrini. One having ordinary skill in the art would have found motivation to store Pellegrini’s file metadata with Baniak’s corresponding files to facilitate access.

Claim 10 recites “The method of claim 1, wherein the loading the updated database file copy so as to generate at least one updated profile occurs via an application protocol interface (API) for containerization/non-containerization software.”
Baniak teaches claim 1, but does not disclose this claim; however, JMS teaches a Java API that supports either point-to-point or publish/subscribe approach to messaging (JMS: sec. 2.2, para. 1), running in the J2EE platform’s EJB container architecture (i.e., containerization software) (JMS: sec. 1.4, para. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak and JMS. One having ordinary skill in the art would have found motivation to implement Baniak’s profile management system using the industry standard Java Messaging API in J2EE platform’s EJB container architecture.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baniak as applied to claim 1 above, in view of Pellegrini and JMS, and further in view of Vasiliev. Binary serialization formats. https://leopard.in.ua/201310/13/, 2013, pp. 1-7 [herein “Vasiliev”].
Claim 6 recites “The method of claim 1 further comprising converting data in the DSL file into at least one binary data serialization format message.”
Baniak and Pellegrini teach claim 1, where data are extracted from various source systems, and transformed (i.e., converted) into a target form (i.e., DSL file) to be loaded into target databases (Pellegrini: [0003]-[0004]).
Baniak and Pellegrini do not disclose this claim; however, Vasiliev teaches binary serialization formats as standard message formats used in message brokers in distributed systems for communication and storage (Vasiliev: pp. 1/7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak and Pellegrini with Vasiliev. One having ordinary skill in the art would have found motivation to adopt a standard binary serialization format as the target form in Pellegrini’s ETL system.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baniak as applied to claims 1 above, in view of Pellegrini, JMS and Vasiliev, and further in view of Nguyen. The pros and cons of different data formats: key-values vs tuples. https://www.freecodecamp.org/news/, 2018, pp. 1-10 [herein “Nguyen”].
Claim 7 recites “The method of claim 6, wherein the at least one binary data serialization format message has an embedded key/value database structure.”
Baniak and Vasiliev teach claim 6, where profile data are stored in authorized phone numbers table and access codes table [0079], and binary serialization formats are used as standard message formats in Vasiliev’s message brokers in distributed systems for communication and storage (Vasiliev: pp. 1/7).
Baniak and Vasiliev do not disclose this claim; however, Nguyen teaches tuples (i.e., tables) and key-value pairs as two common data formats, which are defined to suit different use cases (Nguyen: pp. 2/10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak and Vasiliev with Nguyen. One having ordinary skill in the art would have found motivation to store Baniak’s profile data from message brokers in Vasiliev’s message formats, as Nguyen’s key-value pairs to better meet the needs of profile management for fast access and flexible schemas (Nguyen: pp. 4/10).

Claim 8 recites “The method of claim 1, wherein the at least one in-memory datastore file is an embedded key/value database file.”
Baniak teaches claim 1, where profile data are stored in authorized phone numbers table and access codes table [0079], but does not disclose this claim; however, Nguyen teaches tuples (i.e., tables) and key-value pairs as two common data formats, which are defined to suit different use cases (Nguyen: pp. 2/10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak with Nguyen. One having ordinary skill in the art would have found motivation to store Baniak’s profile data as Nguyen’s key-value pairs to better meet the needs of profile management for fast access and flexible schemas (Nguyen: pp. 4/10).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baniak as applied to claim 1 above, in view of Pellegrini and JMS, and further in view of Amalraj et al. US patent application 2004/0215560 [herein “Amalraj”].
Claim 9 recites “The method of claim 1, wherein the at least one profile database file includes at least one of: an acquirer bank identification number (BIN); one or more account numbers; one or more ISO BINs; one or more routing BINs; one or more acquirer BINs; one or more agent bank numbers; one or more agent chain numbers; one or more store numbers; one or more merchant names; or one or more merchant category codes.”
Baniak teaches claim 1, but does not disclose this claim; however, Amalraj teaches payment profile data including attributes of payment sources and destinations, and other participants in the bill payment process, such as routing and account numbers associated with banks (Amalraj: [0069], [0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak with Amalraj. One having ordinary skill in the art would have found motivation to adapt Baniak’s profile management system to Amalraj’s payment profiles to manage payment-specific profile data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163